Warner, J.
The sheriff was liable for the value of the State bank-bills, which he received for the sale of the property at the time he was required to pay over the same to the plaintiff. The answer of the sheriff to the rule, which stated that the bank-bills received by him were of little or no value, was to be taken as true, unless traversed, as provided by the 3878th’ section of the Code. To have entitled the plaintiff to a judgment against the sheriff, he should have traversed his answer, and have shown, by competent evidence, that the bank-bills were not worthless, and then he would be entitled to a judgment against the sheriff for the amount the bank-bills were shown to have been worth at the time he was required to pay over,the same. The plaintiff was not entitled to a judgment for the full amount of the State bank-bills against the sheriff at the time he received the same for the sale of the property, on the statement of facts set forth in his answer to the rule, which the demurrer thereto admitted to be true. Let the judgment of the Court below be reversed.